Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 16, 2015

The Court of Appeals hereby passes the following order:

A16D0052. ALONZO Q. HILL v. CHANESTIA P. DAVIS.

       In this application for discretionary appeal, Alonzo Q. Hill seeks review of the
trial court’s order holding him in contempt and declining to hold respondent
Chanestia P. Davis in contempt. The application materials suggest that the underlying
litigation is a child custody case, and that Hill sought to hold Davis in contempt for
violating the trial court’s final order on his motion for modification of visitation.
Under these circumstances, Hill has a right of direct appeal. See OCGA § 5-6-34 (a)
(11) (Direct appeals are permitted from “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody or holding or
declining to hold persons in contempt of such child custody judgments or orders.”).
       We will grant a timely application for discretionary review if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Hill shall have ten days from the date of this order
to file a notice of appeal with the trial court. If, however, he has already filed a notice
of appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
       Respondent Chanestia P. Davis has filed a motion to dismiss this appeal. That
motion is hereby DENIED.
Court of Appeals of the State of Georgia
                                     10/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.